Per Curiam. A motion has been made by the defendant in error to strike out the stenographic report in the transcript of the record filed in this writ of error and to affirm the judgment. It must be granted. TMrty days from the date of this judgment (of which the last day was not Sunday) had expired when the stenographic report was presented to the Judge of the Municipal Court for signature. It was then too late to make it a part of the record. Lassers v. North German Lloyd Steamship Co., 244 Ill. 570. We do not think that the fact that the last of the thirty days was a legal holiday under the terms of the act of March 18, 1874, on Negotiable Instruments (as amended by act of May 10, 1909) affects the matter. The stenographic report is stricken from the transcript of the record, and as there is no assignment of error which must not depend for its validity on the matter contained in the stenographic report, the judgment of the Municipal Court is affirmed. Affirmed.